DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 22 recites the limitation “wherein an area ratio of a projection of the air regulation channel area on a plane perpendicular to a central axis of the second air outlet to a projection of the air output channel on the plane is in a range of 1/10- 1/2” to which upon a review of the Specifications filed 09/30/2019, while the Examiner was able to locate subject matter on page 2 that reads “According to some embodiments of the present disclosure, an area ratio of a projection of the first air regulation channel area to a projection of the air output channel in a same plane is valued in a range of 1/10-1/2, and the plane is vertical to a central axis of the second air outlet”, however, the Examiner would like to point out that the Applicant does not actually elaborate on what units the range of 1/10-1/2 is supposed to be expressed in, leading the Examiner to be left unclear as to what the Applicant is claiming. For examination purposes, and in light of the fact the said range has no units assigned to the number, the Examiner is using the broadest reasonable interpretation to understand the limitation can only be relied upon to establish an area of a projection of the air regulation channel area on a plane perpendicular to a central axis of the second air outlet, and a projection of the air outlet channel.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, & 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al 
(CN108626791), hereinafter referred to as Dong.

Regarding claim 21, Dong (CN108626791) shows an air conditioner indoor unit, comprising: a housing (10, Fig. 12) having an air inlet (13, Fig. 12), a first air outlet (see Annotated Figure 1), and a second air outlet (see Annotated Figure 1) arranged below the first air outlet (Fig. 1/12, Page 8, Lines 1923 - Dong outlines that orientation, such as up, down, left, right, horizontal, vertical, front rear, etc. are for merely to facilitate description and understanding of the technical solution, but does not indicate or imply the device or component must have a specific orientation, so it can not be understood as “orientation” to be limiting to the invention; by those means, the Examiner is interpreting the housing of the invention of Dong is orientated in a fashion depicted in Annotated Figure 1); an air output door assembly (20/30, Fig. 1/2/12 – the air output door assembly comprises of elements associated with the assembly and function of the area of the outlets, as can be seen in Figs. 1/2, with the doors open and closed, to functionally expose the opening-closing mechanisms) arranged at the second air outlet (Fig. 12) and connected to the housing (Fig. 12), at least a portion of the air output door assembly being configured to move relative to the housing to form an air output channel (Fig. 12 – as element 20 of the air output door assembly 20/30 opens, an air output channel opening is defined by a portion of the air output door assembly and the housing) between the at least a portion of the air output door assembly and the housing (Fig. 12), and the air output channel having a ring-shaped air output end (see Annotated Figure 3) located in front of the second air outlet (Fig. 12); an opening-closing mechanism (see Annotated Figure 2) movably mounted at the air output door assembly (Fig. 12) and configured to open or close an air regulation channel area (see Annotated Figure 2) that includes an upper part of the air output channel (see Annotated Figure 2/Fig. 12); and a heat exchanger assembly (Page 7, Line 61/Page 8, Line 1) and an air duct assembly (Fig. 14) both arranged in the housing (Fig. 12).  


    PNG
    media_image1.png
    491
    639
    media_image1.png
    Greyscale

Annotated Figure 1


    PNG
    media_image2.png
    706
    957
    media_image2.png
    Greyscale

Annotated Figure 2


    PNG
    media_image3.png
    638
    757
    media_image3.png
    Greyscale

Annotated Figure 3

Regarding claim 23, Dong shows wherein the opening-closing mechanism is rotatably arranged (Annotated Figure 2 – the opening-closing mechanism comprises of air deflectors 34, of which each air deflector 34 rotates on a shaft 341), in the upper part of the air output channel (See Annotated Figure 2). 
 
Regarding claim 24, Dong shows wherein the opening-closing mechanism comprises at least one air deflector (34, See Annotated Figure 2) rotatably mounted in the air regulation channel area (See Annotated Figure 2 – the air deflectors 34 each rotate on a shaft 341), and configured to open or close at least a portion of the air regulation channel area (See Annotated Figure 2).  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (CN108626791), hereinafter referred to as Dong.

Regarding claim 22, Dong shows wherein an area ratio of a projection of the air regulation channel area (see Annotated Figure 2 – an area ratio of a projection of the air regulation channel area, as seen in Annotated Figure 2 and Fig. 14) on a plane perpendicular to a central axis of the second air outlet (See Annotated Figure 1 – the opening of the second outlet comprises the plane perpendicular to a central axis of the second air outlet) to a projection of the air output channel on the plane (Fig. 12) is in a certain range of units (Fig. 12).  
Regarding claim 22 about the limitation wherein an area ratio of a projection of the air regulation channel area on a plane perpendicular to a central axis of the second air outlet to a projection of the air output channel on the plane is in a range of 1/10- 1/2 (unspecified units), this is considered to be Optimization of Ranges. The courts have held that where general condition of claim is disposed in Dong (see Annotated Figures 1-2, Fig. 12, & Fig. 14) where Dong shows an area ratio of a projection of the air regulation channel area on a plane perpendicular to a central axis of the second air outlet to a projection of the air output channel on the plane is in a certain range of units. It is not inventive to discover the optimum or workable range (MPEP 2144.05 Sect II.A). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (CN108626791), hereinafter referred to as Dong, in view of Hopkins et al (US 2011/0028080), hereinafter referred to as Hopkins.

Regarding claim 25, Dong shows wherein the opening-closing mechanism comprises: a connection rod (35, Fig. 16); and a plurality of air deflectors (34, see Annotated Figure 2) arranged in a circumferential direction of the air output end of the air output channel (see Annotated Figure 2) and rotatably connected to the connection rod (Fig. 16), the plurality of air deflectors being configured to move when the connection rod moves in a first direction (see Annotated Figure 2, Page 7, Lines 7-10), and to open to form at least one air flow passage for air flow to pass when the connection rod moves in a second direction opposite to the first direction (see Annotated Figure 2, Page 7, Lines 7-10).  
However, Dong lacks showing the plurality of air deflectors being configured to lap one on another successively when the plurality of air deflectors moves in a first direction
Hopkins (US 2011/0028080), air deflectors for use in an HVAC system, is in the same field of endeavor as Dong which is an air conditioner with air deflectors.
Hopkins teaches the plurality of air deflectors (Figs. 2/3/4) being configured to lap one on another successively (Fig. 2) when the plurality of air deflectors moves in a first direction (Fig. 2, ¶0020, Lines 11-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong to incorporate the teachings of Hopkins to provide the plurality of air deflectors being configured to lap one on another successively when the connection rod moves in a first direction, which would provide air deflectors with rotational axes being slightly offset from vertical so that a small amount of gravitational force acts on the vanes to make them rotate to their closed positions (¶0003, Lines 1-5).

Claims 26-29, 32-34, & 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (CN108626791), hereinafter referred to as Dong, in view of Kim et al (EP3372907), hereinafter referred to as Kim.

Regarding claim 26, Dong shows wherein: the air output door assembly comprises: an air output bracket (33, Fig. 13/15) arranged in and connected to the housing (Fig. 12); and -5-Customer No. 160809Attorney Docket No. 00278.1040.OOUSan air output door (20, Fig. 12) comprising a door body (Fig. 12 – the door 20 comprises of a body) and a connection base (24, Fig. 4) arranged at the door body (Fig. 12) and the air output channel is formed by the air output bracket, the air output door, and the housing (Fig. 12 - the air output channel opening is defined by a the air output bracket 33, a portion of the air output door assembly 20/30, and the housing 10).  
	However, Dong lacks showing an air output door comprising a connection base arranged at the door body, the connection base being connected to the air output bracket, and the door body being located in front of and separated from the second air outlet.
Kim (EP3372907), an air conditioner for directing airflow, is in the same field of endeavor as Dong which is an air conditioner for directing airflow.
Kim teaches an air output door (60, Fig. 1) comprising a connection base (64, Fig. 2) arranged at the door body (62, Fig. 2), the connection base being connected to the air output bracket (13, Fig. 2/4/6 – the connection base 64 of the door body 62, is connected with the air output bracket 13, via element 66a of the air output bracket 13), and the door body being located in front of and separated from the second air outlet (41b, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong to incorporate the teachings of Kim to provide an air output door comprising a connection base arranged at the door body, the connection base being connected to the air output bracket, and the door body being located in front of and separated from the second air outlet, which would provide an air conditioner capable of performing cooling through an outlet if room temperature or room humidity is high to reduce the room temperature or room humidity and closing the outlet to perform cooling at a low velocity through an outlet hole so the user can feel little wind velocity of the air conditioner (¶0008, Lines 1-9).

Regarding claim 27, Dong shows wherein the opening-closing mechanism (see Annotated Figure 2) is movably mounted at the air output bracket (Fig. 14/15 – elements 332 facilitates the rotation of the opening-closing mechanism comprising of rotating elements 34 & 341).  

Regarding claim 28, Dong shows wherein: the air output channel includes an annular channel (see Annotated Figure 2) formed in the air output bracket (33, Fig. 14 – the air output bracket, itself, comprises of an annular channel within the inner diameter of the air output bracket); and the opening-closing mechanism is rotatably arranged in the annular channel (see Annotated Figure 2).  

Regarding claim 29, Dong shows elements of the claimed invention as stated above in claim 26 including the air output door movable between an open position (Fig. 2), and a closed position (Fig. 1).
Kim teaches wherein the air output door (60, Fig. 2) is movable between: an open position (Fig. 3) at which the air output door is located in front of and separated from the second air outlet (41b, Fig. 1/4) to open the second air outlet (Fig. 4), and a closed position (Fig. 6) at which the door body is fitted with the second air outlet (41b, Fig. 1/6) to close the second air outlet (Fig. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong to incorporate the teachings of Kim to provide wherein the air output door is movable between: an open position at which the air output door is located in front of and separated from the second air outlet to open the second air outlet, and a closed position at which the door body is fitted with the second air outlet to close the second air outlet, which would provide an air conditioner capable of performing cooling through an outlet if room temperature or room humidity is high to reduce the room temperature or room humidity and closing the outlet to perform cooling at a low velocity through an outlet hole so the user can feel little wind velocity of the air conditioner (¶0008, Lines 1-9).

Regarding claim 32, Dong shows wherein the air output door assembly comprises a driving mechanism (25, Fig. 4) arranged at the air output bracket (33, Fig. 12 – the driving mechanism 25 is arranged at where the air output bracket 33 of element 30 is located) and connected to the connection base (Fig. 4), the driving mechanism being configured to drive the air output door to move between the open position and the closed position (Page 6, Lines 8-10).  

Regarding claim 33, Dong shows wherein the driving mechanism is arranged in a circumferential direction of the connection base (Fig. 4 – the driving mechanism 25 is arranged where the outer parts of the driving mechanism are arranged in a circumferential direction about the connection base).  
	Regarding the limitation “wherein the driving mechanism is one of a plurality of driving mechanisms of the air output door assembly”, In this case Dong  produces a driving mechanism of the air output door assembly that opens and closes the air output door assembly.
	Producing a plurality of motors would produce the same result of opening and closing the door, with only a lower weight load placed on each driving mechanism. Accordingly, the courts have held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04, Sect. VI.B.

Regarding claim 34, Dong shows elements of the claimed invention as stated above in claim 26 including the door body and the second air outlet.
However, Dong lacks showing wherein a wall surface of the door body facing the second air outlet forms a part of an inner wall surface of the air output channel, and at least a part of the wall surface of the door body facing the second air outlet extends forwards obliquely in a direction from a center of the door body to a periphery of the door body.  
Kim shows wherein a wall surface of the door body (62, Fig. 4/6) facing the second air outlet (41b, Fig. 4/6) forms a part of an inner wall surface of the air output channel (Fig. 4 – a wall surface of the door body 62 that faces the second air outlet 41, forms a part of an inner wall surface of the air output channel, of which is partly defined by the discharge path 41d at the second air outlet 41b), and at least a part of the wall surface of the door body facing the second air outlet (Fig. 4) extends forwards obliquely in a direction from a center of the door body to a periphery of the door body (see Annotated Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong to incorporate the teachings of Kim to provide wherein a wall surface of the door body facing the second air outlet forms a part of an inner wall surface of the air output channel, and at least a part of the wall surface of the door body facing the second air outlet extends forwards obliquely in a direction from a center of the door body to a periphery of the door body, which would provide an air conditioner capable of performing cooling through an outlet if room temperature or room humidity is high to reduce the room temperature or room humidity and closing the outlet to perform cooling at a low velocity through an outlet hole so the user can feel little wind velocity of the air conditioner (¶0008, Lines 1-9).


    PNG
    media_image4.png
    393
    635
    media_image4.png
    Greyscale

Annotated Figure 4

Regarding claim 36, Dong shows wherein: the opening-closing mechanism is a first opening-closing mechanism (see Annotated Figure 2) and the air regulation channel area is a first air regulation channel area (see Annotated Figure 2); and the air output door assembly further comprises a second opening-closing mechanism (see Annotated Figure 2) movably arranged at the air output door assembly (see Annotated Figure 2) and configured to open or close a second air regulation channel area (see Annotated Figure 2) that includes a lower part of the air output channel (see Annotated Figure 2).  
However, Dong lacks showing the housing further includes a third air outlet located below the second air outlet.
Kim teaches the housing further includes a third air outlet (17, Fig. 2) located below the second air outlet (Fig. 2. – the third outlet 17 is located at the bottom of the three outlets, which is above the middle, second outlet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong to incorporate the teachings of Kim to provide the housing further includes a third air outlet located below the second air outlet, which would provide an air conditioner capable of performing cooling through an outlet if room temperature or room humidity is high to reduce the room temperature or room humidity and closing the outlet to perform cooling at a low velocity through an outlet hole so the user can feel little wind velocity of the air conditioner (¶0008, Lines 1-9).

Regarding claim 37, Dong shows wherein the second opening-closing mechanism is rotatably arranged (see Annotated Figure 2 – each of the elements 34 are rotatably arranged via elements 341) in the lower part of the air output channel (see Annotated Figure 2).  

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (CN108626791), hereinafter referred to as Dong, in view of Shin et al (KR20140049101), hereinafter referred to as Shin.

Regarding claim 30, Dong shows elements of the claimed invention as stated above in claim 29 including the air output bracket and the connection base.
However, Dong lacks showing wherein: -6-Customer No. 160809Attorney Docket No. 00278.1040.OOUSone of the air output bracket and the connection base  includes a guiding groove, and another one of the air output bracket and the connection base includes a guiding part fitted with the guiding groove; and the guiding part and the guiding groove are movable relative to each other.  
Shin (KR20140049101), an air conditioner with a door, is in the same field of endeavor as Dong which is an air conditioner with a door.
Shin teaches wherein: -6-Customer No. 160809Attorney Docket No. 00278.1040.OOUSone of the air output bracket (282, Fig. 5) and the connection base  includes a guiding groove (Fig. 5 – the air output bracket 282 comprises of grooves 284a), and another one of the air output bracket and the connection base (Fig. 6 – the connection base comprises of elements 162, 286, & 276) includes a guiding part (162, Fig. 6 – element 286 of the guiding part is fotted with the guiding groove) fitted with the guiding groove (¶0050, Lines 3-6); and the guiding part and the guiding groove are movable relative to each other (¶0050, Lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong to incorporate the teachings of Shin to provide wherein: -6-Customer No. 160809Attorney Docket No. 00278.1040.OOUSone of the air output bracket and the connection base  includes a guiding groove, and another one of the air output bracket and the connection base includes a guiding part fitted with the guiding groove; and the guiding part and the guiding groove are movable relative to each other, which would provide an indoor unit of an air conditioner that has an improved structure so that a wind direction control range can be expanded (Page 2, Lines 72-73).

Regarding claim 31, Dong shows elements of the claimed invention as stated above in claim 30 except wherein each of the guiding groove and the guiding part has a ring shape.  
Shin teaches wherein each of the guiding groove (Fig. 5 – the guiding groove 284a comprises of a ring shape, as it conforms to the ring shaped contour of element 282) and the guiding part has a ring shape (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong to incorporate the teachings of Shin to provide wherein each of the guiding groove and the guiding part has a ring shape, which would provide an indoor unit of an air conditioner that has an improved structure so that a wind direction control range can be expanded (Page 2, Lines 72-73).



Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (CN108626791), hereinafter referred to as Dong, in view of Yang et al (CN206669886), hereinafter referred to as Yang.

Regarding claim 35, Dong shows further comprising: a door (20, Fig. 12) arranged corresponding to the first air outlet (Fig. 12).  
However, Dong lacks showing the door configured to move in a direction parallel to a surface of the door to open or close the first air outlet.
Yang (CN206669886), an air conditioner with a door, is in the same field of endeavor as Dong which is an air conditioner with a door. 
Yang teaches the door (40, Fig. 2) configured to move in a direction parallel to a surface of the door to open or close the first air outlet (51, Fig. 2, ¶0055, Lines 362-364 – the first air outlet 51, seen as the top air outlet 51, is opened and closed by a door 40 that slides on rails 60 in a direction parallel to the surface of the door).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong to incorporate the teachings of Yang to provide the door configured to move in a direction parallel to a surface of the door to open or close the first air outlet, which would provide a vertical air conditioner indoor unit that can easily adjust the air volume (¶0007).

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (CN108626791), hereinafter referred to as Dong, in view of Kim et al (EP3372907), hereinafter referred to as Kim.

Regarding claim 38, Dong (CN108626791) shows an air conditioner, comprising: an air conditioner indoor unit (Fig. 12) including: a housing (10, Fig. 12) having an air inlet (13, Fig. 12), a first air outlet (see Annotated Figure 1), and a second air outlet (see Annotated Figure 1) arranged below the first air outlet (Page 8, Lines 1923 - Dong outlines that orientation, such as up, down, left, right, horizontal, vertical, front rear, etc. are for merely to facilitate description and understanding of the technical solution, but does not indicate or imply the device or component must have a specific orientation, so it can not be understood as “orientation” to be limiting to the invention; by those means, the Examiner is interpreting the housing of the invention of Dong is orientated in a fashion depicted in Annotated Figure 1); an air output door assembly (20/30, Fig. 1/2/12 – the air output door assembly comprises of elements associated with the assembly and function of the area of the outlets, as can be seen in Figs. 1/2, with the doors open and closed, to functionally expose the opening-closing mechanisms) arranged at the second air outlet (Fig. 12) and connected to the housing (Fig. 12), at least a portion of the air output door assembly being configured to move relative to the housing to form an air output channel (Fig. 12) between the at least a portion of the -8-Customer No. 160809Attorney Docket No. 00278.1040.OOUSair output door assembly and the housing (Fig. 12 – the air output channel is located between the air output door assembly 20/30 and the housing 10, as the air flows out of the outlets), and the air output channel having a ring-shaped air output end (see Annotated Figure 3) located in front of the second air outlet (Fig. 12); an opening-closing mechanism (see Annotated Figure 2) movably mounted at the air output door assembly (Fig. 12) and configured to open or close an air regulation channel area (see Annotated Figure 2) that includes an upper part of the air output channel (see Annotated Figure 2/Fig. 12); and a heat exchanger assembly (Page 7, Line 61/Page 8, Line 1) and an air duct assembly (Fig. 14) both arranged in the housing (Fig. 12).
However, Dong lacks showing an air conditioner outdoor unit connected to the air conditioner indoor unit.
Kim (EP3372907), an air conditioner for directing airflow, is in the same field of endeavor as Dong which is an air conditioner for directing airflow.
Kim teaches an air conditioner outdoor unit (¶0004, Lines 1-3) connected to the air conditioner indoor unit (1, Fig. 1, ¶0004, Lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong to incorporate the teachings of Kim to provide an air conditioner outdoor unit connected to the air conditioner indoor unit, which would provide an air conditioner capable of performing cooling through an outlet if room temperature or room humidity is high to reduce the room temperature or room humidity and closing the outlet to perform cooling at a low velocity through an outlet hole so the user can feel little wind velocity of the air conditioner (¶0008, Lines 1-9).

Regarding claim 39, Dong shows elements of the claimed invention as stated above in claim 38 including the opening-closing mechanism, the air regulation channel area.
However, Dong lacks showing comprising: determining a current operation mode of the air conditioner; controlling the opening-closing mechanism to open the air regulation channel area in response to determining that the current operation mode is a cooling mode; and controlling the opening-closing mechanism to close the air regulation channel area in response to determining that the current operation mode is a heating mode.  
Kim teaches comprising: determining a current operation mode of the air conditioner (¶0116); controlling the opening-closing mechanism to open the air regulation channel area in response to determining that the current operation mode is a cooling mode (Fig. 3, ¶0036, Lines 17-21/¶0257 – once in the first mode, or cooling mode, the opening-closing mechanism, or the door 62 of the second air outlet 41b, is to be opened, meaning the air regulation channel area is subsequently opened as well); and controlling the opening-closing mechanism to close the air regulation channel area in response to determining that the current operation mode is a heating mode (Fig. 6, ¶0036, Lines 22-24/¶0048/¶0257, Lines 40-43 – as ¶0048 states that in operation of the invention of Kim, the same mode operations that pertain to a cooling operation can be applied to a heating operation as well; to which once in the second mode of heating, the outlets are closed by their respective opening-closing mechanism, or door 62, meaning the air regulation channel area is subsequently closed as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong to incorporate the teachings of Kim to provide determining a current operation mode of the air conditioner; controlling the opening-closing mechanism to open the air regulation channel area in response to determining that the current operation mode is a cooling mode; and controlling the opening-closing mechanism to close the air regulation channel area in response to determining that the current operation mode is a heating mode, which would provide an air conditioner capable of performing cooling through an outlet if room temperature or room humidity is high to reduce the room temperature or room humidity and closing the outlet to perform cooling at a low velocity through an outlet hole so the user can feel little wind velocity of the air conditioner (¶0008, Lines 1-9).

Regarding claim 40, Dong shows elements of the claimed invention as stated above in claim 39 including  wherein: the opening-closing mechanism is a first opening-closing mechanism (see Annotated Figure 2) and the air regulation channel area is a first air regulation channel area (see Annotated Figure 2); -9-Customer No. 160809Attorney Docket No. 00278.1040.OOUS the air output door assembly further comprises a second opening-closing mechanism (see Annotated Figure 2) movably arranged at the air output door assembly (Fig. 1/2/12) and configured to open or close a second air regulation channel area (see Annotated Figure 2) that includes a lower part of the air output channel (see Annotated Figure 2).
However, Dong lacks showing the housing further includes a third air outlet located below the second air outlet, the method further comprising: in response to determining that the current operation mode is the cooling mode, further controlling the second opening-closing mechanism to close the second air regulation channel area; and in response to determining that the current operation mode is the heating mode, further controlling the second opening-closing mechanism to open the second air regulation channel area.
	Kim teaches the housing further includes a third air outlet (41c, Fig. 1) located below the second air outlet (41b, Fig. 1), the method further comprising: in response to determining that the current operation mode is the cooling mode (¶0116), further controlling the second opening-closing mechanism to close the second air regulation channel area (Fig. 6, ¶0036, Lines 22-24/¶0048/¶0257, Lines 40-43 – as ¶0048 states that in operation of the invention of Kim, the same mode operations that pertain to a cooling operation can be applied to a heating operation as well; to which once in the second mode of heating, the second air outlet 41b, and consequently the second air regulation channel area, is closed by the second opening-closing mechanism, or door 62, meaning the second air regulation channel area is subsequently closed as well); and in response to determining that the current operation mode is the heating mode (as ¶0048 states that in operation of the invention of Kim, the same mode operations that pertain to a cooling operation can be applied to a heating operation as well), further controlling the second opening-closing mechanism to open the second air regulation channel area (Fig. 3, ¶0036, Lines 17-21/¶0257 – once in the first mode, or cooling mode, the second opening-closing mechanism, or the door 62 of the second air outlet 41b, is to be opened, meaning the second air regulation channel area is subsequently opened as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong to incorporate the teachings of Kim to provide the housing further includes a third air outlet located below the second air outlet, the method further comprising: in response to determining that the current operation mode is the cooling mode, further controlling the second opening-closing mechanism to close the second air regulation channel area; and in response to determining that the current operation mode is the heating mode, further controlling the second opening-closing mechanism to open the second air regulation channel area, which would provide an air conditioner capable of performing cooling through an outlet if room temperature or room humidity is high to reduce the room temperature or room humidity and closing the outlet to perform cooling at a low velocity through an outlet hole so the user can feel little wind velocity of the air conditioner (¶0008, Lines 1-9).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                     

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762